                                                                                                                                                             1
                           Case
   AO 245C (Rev. 09/19) Amended    1:17-cr-10007-MLW
                                Judgment in a Criminal Case          Document 87 Filed 12/07/20 Page
                                                                                                 (NOTE:1Identify
                                                                                                         of 7 Changes with Asterisks (*))
                        Sheet 1


                                           UNITED STATES DISTRICT COURT
                                                        __________
                                                             District District of __________
                                                                      of Massachusetts
                                                                               )
                 UNITED STATES OF AMERICA
                                                                               )
                                                                                   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                           Damien Galloway                                     )   Case Number: 1:17-CR-10007-MLW
                                                                               )   USM Number: 93312-038
   Date of Original Judgment:             10/26/2017                           )       Jean C. LaRocque
                                          (Or Date of Last Amended Judgment)
                                                Format m/d/yyyy
                                                                               )   Defendant’s Attorney


   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                              1
   G pleaded nolo contendere to count(s)
       which was accepted by the court.
   G was found guilty on count(s)
       after a plea of not guilty.
   The defendant is adjudicated    guilty
                         For Section      of these
                                       Symbol      offenses:
                                                press <Alt> + 0167. Hold down the <Alt> key when                    Format m/d/yyyy
   Title & Section   ?   entering  "0167"
                                    Nature of Offense keypad. Release <Alt> key when done.
                                           on  the numeric                                                     Offense Ended                Count
   18 U.S.C. § 922(g)(1)           Felon in Possession of Firearm and Ammunition                               9/16/2016                   1

   18 U.S.C. § 924(a)(2)


          The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   G Count(s)                                       G is G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                               12/3/2020
                                                                                   Date of Imposition of Judgment
                                                                                                            Format m/d/yyyy



                                                                                   Signature of Judge
                                                                                     The Honorable Mark L. Wolf                   Senior Judge
                                                                                   Name and Title of Judge
                                                                                                               12/7/2020
                                                                                   Date                      Format m/d/yyyy




                                                                                                            This page is always included when printing.
Print this page now         Reset this page                                                                                         Yes
                           CaseJudgment
    AO 245C (Rev. 09/19) Amended    1:17-cr-10007-MLW
                                           in a Criminal Case    Document 87 Filed 12/07/20 Page 2 of 7
                         Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page       2      of          7
    DEFENDANT: Damien Galloway
    CASE NUMBER: 1:17-CR-10007-MLW

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of :
    Time served. The defendant shall be placed in home confinement until 8/9/21 at 19 McKone Street, Dorchester, MA.




    G      The court makes the following recommendations to the Bureau of Prisons:




    G      The defendant is remanded to the custody of the United States Marshal.

    G      The defendant shall surrender to the United States Marshal for this district:
           G     at                                 G     a.m.     G      p.m.     on                                      .

           G     as notified Format  h:mm States Marshal.
                             by the United                                                     Format m/d/yyyy


    G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           G     before12 p.m. on                                            .

           G                                   Format
                 as notified by the United States     m/d/yyyy
                                                  Marshal.

           G     as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
    I have executed this judgment as follows:




           Defendant delivered on                                                         to
                                                        Format m/d/yyyy
    at                                                    with a certified copy of this judgment.




                                                                                                    UNITED STATES MARSHAL


                                                                             By
                                                                                                DEPUTY UNITED STATES MARSHAL




                                                                                                                    Include this page when printing?
Print this page now        Reset this page                                                                                      Yes             No
                          CaseJudgment
   AO 245C (Rev. 09/19) Amended    1:17-cr-10007-MLW
                                           in a Criminal Case   Document 87 Filed 12/07/20 Page 3 of 7
                        Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment—Page       3     of         7
  DEFENDANT: Damien Galloway
  CASE NUMBER: 1:17-CR-10007-MLW
                                                       SUPERVISED RELEASE
  Upon release from imprisonment, you will be on supervised release for a term of :
   45 months.




                                                   MANDATORY CONDITIONS
  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
  4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
  5.   ✔
       G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.




                                                                                                                  Include this page when printing?
Print this page now        Reset this page                                                                                        Yes          No
                           CaseJudgment
    AO 245C (Rev. 09/19) Amended    1:17-cr-10007-MLW
                                           in a Criminal Case    Document 87 Filed 12/07/20 Page 4 of 7
                         Sheet 3A — Supervised Release
                                                                                                            Judgment—Page         4    of      7
    DEFENDANT: Damien Galloway
    CASE NUMBER: 1:17-CR-10007-MLW

                                        STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
          time frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
          the court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
          to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
          was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
          tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.

    Defendant's Signature                                                                                     Date
                                                                                                                             Format m/d/yyyy




                                                                                                                     Include this page when printing?
Print this page now         Reset this page                                                                                      Yes           No
                           CaseJudgment
    AO 245C (Rev. 09/19) Amended    1:17-cr-10007-MLW
                                           in a Criminal Case   Document 87 Filed 12/07/20 Page 5 of 7
                         Sheet 3D — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                Judgment—Page         5         of     7
    DEFENDANT: Damien Galloway
    CASE NUMBER: 1:17-CR-10007-MLW

                                         SPECIAL CONDITIONS OF SUPERVISION

      1. You must not knowingly communicate or otherwise interact with members and associates of the H-Block Gang.

      2. You must participate in a mental health treatment program as directed by the Probation-Office.

      3. You must participate in a manualized cognitive behavioral treatment program, as directed by the Probation Office. Such
      program may include group sessions led by a counselor, or participation in a program administered by the Probation
      Office.

      4. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
      Conditions #2 and #3), based on the ability to pay or availability of third-party payment.

      5. You shall not enter the area marked on the Geographical Restriction map found at Docket Entry 51-1 without the prior
      permission of the United States Probation Office.

      6. You are prohibited from communicating or being with any of the individuals listed on the Association Restriction List that
      is part of the October 26, 2017 Judgment at Docket Entry 51-2, and with Unique Long.

      7. You shall be placed in home confinement until 8/9/21 at 19 McKone Street, Dorchester, MA, subject to electronic
      monitoring or an alternative form of surveillance proposed by Probation and approved by the court. Probation may,
      however, authorize you to leave that residence for limited periods of time to seek employment, for work, for medical
      appointments, for religious observances, for court appearances and any other activity approved by the court. However,
      you are required to be at 19 McKone Street from 7:00 p.m. to 6:00 a.m. each day.




                                                                                                          Include this page when printing?
Print this page now        Reset this page                                                                                Yes          No
                           Case
   AO 245C (Rev. 09/19) Amended     1:17-cr-10007-MLW
                                 Judgment  in a Criminal Case    Document 87 Filed 12/07/20 Page 6 of 7
                        Sheet 5 — Criminal Monetary Penalties                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment — Page        6     of           7
   DEFENDANT: Damien Galloway
   CASE NUMBER: 1:17-CR-10007-MLW
                                              CRIMINAL MONETARY PENALTIES
       The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment              Restitution                   Fine                AVAA Assessment*            JVTA Assessment**
   TOTALS           $ 100.00             $                             $                   $                           $


   G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.                  Format m/d/yyyy

   G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

   Name of Payee                             Total Loss***                        Restitution Ordered                  Priority or Percentage




   TOTALS                           $                           0.00          $


   G    Restitution amount ordered pursuant to plea agreement $

   G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

        G the interest requirement is waived for       G fine          G restitution.
        G the interest requirement for the      G fine          G restitution is modified as follows:


   * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
   ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
   or after September 13, 1994, but before April 23, 1996.



                                                                                                                     Include this page when printing?
Print this page now         Reset this page                                                                                       Yes              No
                           Case
   AO 245C (Rev. 09/19) Amended     1:17-cr-10007-MLW
                                 Judgment in a Criminal Case    Document 87 Filed 12/07/20 Page 7 of 7
                        Sheet 6 — Schedule of Payments                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page       7     of           7
   DEFENDANT: Damien Galloway
   CASE NUMBER: 1:17-CR-10007-MLW

                                                     SCHEDULE OF PAYMENTS

   Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

   A    ✔ Lump sum payment of $
        G                                 100.00             due immediately, balance due

             G not later than                                     , or
             G in accordance with GFormat
                                      C, m/d/yyyy
                                          G D, G                  E, or    G F below; or
   B    G Payment to begin immediately (may be combined with              G C,               ✔ F below); or
                                                                                     G D, or G
   C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                           (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

   D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

   E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

   F    G Special instructions regarding the payment of criminal monetary penalties:




   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
   Inmate Financial Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




   G Joint and Several
        Case Number
        Defendant and Co-Defendant Names                                              Joint and Several                 Corresponding Payee,
        (including defendant number)                    Total Amount                       Amount                           if appropriate.




   G The defendant shall pay the cost of prosecution.
   G The defendant shall pay the following court cost(s):
   G The defendant shall forfeit the defendant’s interest in the following property to the United States:



   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
   fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
   and court costs.
                                                                                                                     Include this page when printing?
Print this page now        Reset this page                                                                                        Yes             No
